Gileillan, C. J.,
(dissenting.) I dissent. I think the constitution is unambiguous and should be taken just as it reads. In the phrase “an impartial jury of the county or district” the words “county or *67district” refer, not to tbe territory within the jurisdiction of the court, but to the territory, be it of greater or less extent, (ascertained prior to the time of the alleged offence,) from which the jurors are to be procured, and does not include or mean territory which is excluded for the purpose of procuring jurors. Thus, if there were a dozen counties within the jurisdiction of .the trial court, and it were the law that the jury must be drawn from only one of them, it would be a jury of that one county, and not a jury of the excluded eleven counties, from which no juror could lawfully be obtained. I think the judgment should be reversed.